UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4960


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTONIO A. MINOR, a/k/a Whiteboy,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:09-cr-00210-CMH-1)


Submitted:   October 1, 2010                 Decided:   October 12, 2010


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Edmund P. Power, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio          A.    Minor        pleaded      guilty,     without       a     plea

agreement,      to    one    count       of     conspiracy      to    receive,    possess,

conceal, barter, sell and dispose of motor vehicles that crossed

a state boundary, in violation of 18 U.S.C. § 371 (2006), and

one count of interstate receipt, possession and sale of a stolen

motor vehicle, in violation of 18 U.S.C. § 2313 (2006).                                      The

district     court     calculated          Minor’s         advisory    Guidelines          range

under the U.S. Sentencing Guidelines Manual (“USSG”) (2008) to

be   eighty-four       to        105    months’       imprisonment       and    imposed        a

sentence   of    eighty-four             months’      imprisonment.           Minor       timely

appeals       his          sentence,             challenging          its       substantive

reasonableness.        We affirm.

           We        review        the         district       court’s        sentence        for

reasonableness under an abuse-of-discretion standard.                                 Gall v.

United States, 552 U.S. 38, 51 (2007).                           This review requires

consideration         of         both      the        procedural       and      substantive

reasonableness of a sentence.                   Id.       Minor challenges the eighty-

four-month    prison        sentence       as     substantively       unreasonable,         but

concedes its procedural reasonableness.

           In    determining             whether      a    sentence     is   substantively

reasonable,      we     “take           into     account      the     totality        of     the

circumstances.”        Gall, 552 U.S. at 51; United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).                         This court presumes that a

                                                 2
sentence within a properly determined advisory Guidelines range

is    substantively       reasonable.      See     United    States    v.   Abu    Ali,

529 F.3d 210, 261 (4th Cir. 2008).

            Minor        argues    that    his     sentence     is     substantively

unreasonable because the sentence he received was greater than

those of his co-conspirators.              Minor asserts that the disparate

sentences    ignore        “the    need    to    avoid      unwarranted     sentence

disparities among defendants with similar records who have been

found    guilty     of     similar    conduct.”       18     U.S.C.     § 3553(a)(6)

(2006).     However, Minor’s sentence differed from those of his

co-conspirators          because   his    more   extensive      criminal     history

yielded a higher Guidelines range.

            We    conclude         that    Minor     has      not     rebutted      the

presumption of reasonableness that we apply to a sentence within

the    properly     calculated       Guidelines     range.          Accordingly,    we

affirm the district court’s judgment.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           3